     Case 2:90-cv-00520-KJM-DB Document 6703 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10       RALPH COLEMAN, et al.,                         No. 2:90-cv-0520 KJM DB P
11                       Plaintiffs,
12            v.                                        ORDER
13       GAVIN NEWSOM, et al.,
14                       Defendants.
15

16                  On December 11, 1995, the court entered an order referring this matter to a Special

17   Master and directing that the Special Master’s fees and expenses be borne by the defendants as

18   part of the costs of this action. A significant amount of work remains to be done by the Special

19   Master and additional funds are required to pay his fees and expenses.

20                  The court must take all steps necessary to ensure timely payment of the Special

21   Master’s fees and expenses. On February 4, 2020, the court increased the required deposit in

22   light of the increase in both the Special Master’s workload and his staff. See ECF No. 6455.

23   Exigent circumstances presented by the novel coronavirus pandemic and ongoing outstanding

24   remedial issues require a further increase in the amount of the deposit required by this order.1

25

26
     1
      In particular, the April 2020 bill for services is now pending before the court and the May 2020
     bill for services will be payable soon. The uncertainties regarding the remedial path of this action
27   in view of the issues that remain outstanding, and the novel coronavirus pandemic, which has
     required formation of a special task force supervised by the Special Master, require a substantial
28   increase in the deposit required by this order.
                                                          1
     Case 2:90-cv-00520-KJM-DB Document 6703 Filed 06/05/20 Page 2 of 2

 1                  Accordingly, good cause appearing, IT IS HEREBY ORDERED that:
 2                  1. Within thirty days from the date of this order, defendants shall deposit with the
 3   Clerk of the Court a one hundred and thirty-fifth interim payment of costs in the amount of
 4   $3,000,000.00, which amount shall be invested in the interest-bearing account previously opened
 5   for this action; and
 6                  2. The Clerk of the Court is directed to serve a copy of this order on the Financial
 7   Department of this Court.
 8   DATED: June 5, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
